DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the request for continued examination (RCE), amendments and remarks received 19 May 2022. Claims 1, 13, 19, 20 and 22 - 37 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 19 May 2022 has been entered.
 
Claim Objections
The objections to claims 22 - 37, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 19 May 2022. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “first image acquisition apparatus is configured to acquire” and “second image acquisition apparatus is configured to synchronously acquire” in claim 1, 22 and 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection to claim 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of the amendments and remarks received 19 May 2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections to claims 1, 13, 19, 20 and 22 - 37 under 35 U.S.C. 103 are hereby withdrawn in view of the amendments and remarks received 19 May 2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

-	In Claim 24 Line 2 change “the second categories of the second target objects comprise” to --the plurality of second categories of the second target objects comprise--.

-	In Claim 26 Line 2 change “the second categories of the second target objects comprise” to --the plurality of second categories of the second target objects comprise--.

-	In Claim 27 Line 2 change “the second categories of the second target objects comprise” to --the plurality of second categories of the second target objects comprise--.

-	In Claim 28 Line 2 change “the second categories of the second target objects comprise” to --the plurality of second categories of the second target objects comprise--.

-	In Claim 30 Line 2 change “the second categories of the second target objects comprise” to --the plurality of second categories of the second target objects comprise--.

-	In Claim 36 Line 2 change “the second categories of the second target objects comprise” to --the plurality of second categories of the second target objects comprise--.

Allowable Subject Matter
Claims 1, 13, 19, 20 and 22 - 37 (now renumbered 1 - 20) are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor does it suggest the combination as presently claimed. In particular, a target object identification system and method, wherein a first image acquisition apparatus acquires a first image of a first target region comprising first target objects, a second image acquisition apparatus synchronously acquires a second image of a second target region comprising second target objects different from the first target objects, wherein the second target region comprises all of the first target region, 
the second image is a view of a global scope for the second target region, a resolution of the first image acquisition apparatus is higher than a resolution of the second image acquisition apparatus, and a field of view of the second image acquisition apparatus is greater than a field of view of the first image acquisition apparatus, identifying the first target objects in the first target region according to the first image by using a first classifier to classify the first target objects into a plurality of first categories, identifying the second target objects in the second target region according to the second image by using a second classifier to classify the second target objects in the second target region into a plurality of second categories, wherein the plurality of second categories is different than the plurality of first categories, and determining association relationships between the first target objects of the plurality of first categories in the first image and the second target objects of the plurality of second categories in the synchronously acquired second image. These elements, in combination with the remaining component(s) of the claim(s), are not taught nor are they suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bergamo et al. U.S. Patent No. 11,284,041; which is directed towards an image processing system for associating items with users based on distances between the users and items, wherein images are processed by one or more classifiers to recognize the users and items.
Li U.S. Publication No. 2022/0004748 A1; which is directed towards a video surveillance method and system wherein a scene is monitored by a wide-field sensor and a narrow-field sensor, an individual is detected in an image captured by the wide-field sensor, an individual is detected in an image captured by the narrow-field sensor, and a determination is made as to whether the individual detected in the image captured by the wide-field sensor is the same as the individual detected in the image captured by the narrow-field sensor. 
McLeish et al. U.S. Publication No. 2009/0219391 A1; which is directed towards a method of communicating video object relationships, wherein a temporal relationship between two or more objects is detected or inferred from an output of a video camera. 
Soltys et al. U.S. Publication No. 2002/0042298 A1; which is directed towards a method and apparatus for monitoring playing and wagering of a game, wherein images are processed to identify wagering, cards and other games objects on the gaming table. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667